     Case 2:19-cv-02229-KJM-EFB Document 23 Filed 08/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   BENNY WILLIAMS,                                     2:19-cv-02229 KJM EFB
14                                          Plaintiff,   [PROPOSED] ORDER
15                   v.
16
     G. NEWSOM, et al.,
17
                                         Defendants.
18

19

20           Good cause having been shown, Defendants’ request for a ninety-day extension of time to

21   the discovery close date is granted. The discovery deadline shall be extended ninety days to

22   November 12, 2020, and the pretrial motion deadline shall be extended ninety days to April 22,

23   2021.

24

25   Dated: August 3, 2020.                                __________________________
                                                           The Honorable Edmund F. Brennan
26                                                         United States Magistrate Judge
27

28

                                                                 [Proposed] Order (2:19-cv-02229 KJM EFB)
